Opinion by
President Judge Crumlish, Jr.,
D.. Wayne Austin appeals from a Westmoreland County Common Pleas Court order imposing fines for Pennsylvania Vehicle .Code1 (Code) violations. We affirm.
Austin was hauling á bulldozer on a tractor-trailer combination2 in Westmoreland County. The loaded vehicle, weighing 143,450 pounds, exceeded the maximum legal weight limit.3 Although Austin had secured and was carrying special hauling permits issued by the Pennsylvania Department of Transportation4 (Penn-DOT), he did not comply with certain general permit conditions5 contained in the regulations promulgated under the Code. 67 Pa. .Code 51.10(8)6 provided;that a special permit was automatically invalidated by the violation of any condition specified in the regulations. *437Austin was cited for violating Code sections 49017 (a “non-weight” violation, i.e., not displaying the required placards and red flags, and operating without pilot cars), and 49418 (a “weight” violation, i.e., operating a combination whose weight exceeded the authorized maximum), notwithstanding that the vehicle’s weight was within the 145,000-pound limitation allowed by the special permit. The district justice fined Austin $50.00 plus costs for the “non-weight” violation9 and $20,400.00 plus costs for the “weight” violation.10 The common pleas court affirmed, but reduced the “weight” violation fine to $20,250.00.
Austin claims that the provision, automatically invalidating a special permit for non-compliance with the regulatory conditions, is without PennDOT’s statutory authority. Section 4961(a)(2) of the Code11 authorizes PennDOT to allow, by special permit, the operation of a combination carrying a nondivisible load (e.g., a bulldozer) which exceeds the legal maximum weight. Section 4962(a)12 authorizes PennDOT to prescribe conditions of operation" under the permit as it “shall deem necessary to protect the safety of highway users, to promote the efficient movement of traffic or to protect the highways.” Under this au*438th.ari.ty, PennDOT duly promulgated the automatic invalidation regulation, hence it has the force of law. See Newport Homes, Inc. v. Department of Transportation, 17 Pa. Commonwealth Ct. 317, 326, 332 A.2d 568, 574 (1975).
Austin also contends that, since he posted bond for the special permit,13 any fine imposed for operating the combination in excess of the prescribed weight is duplicative. He argues that the posted security entitled him to drive the overweight vehicle without fear of sanctions. We disagree.
The purpose of the Code’s overweight provisions is to protect the Commonwealth’s highways from damage and to insure the safety of those using the highways. Commonwealth v. Smith, 409 Pa. 521, 525, 187 A.2d 267, 270 (1963). The bond was required in the event that the permitted vehicle were to cause damage. The security’s posting was not, as Austin claims, a release from criminal liability under the Vehicle Code. Austin was prosecuted for violating Code Sections 4901(a) and 4941(a), neither of which requires r.oad damage to be proved, hence it is irrelevant that security was posted. Austin would have been insulated from this liability if he simply had complied with the special permit conditions. A party seeking the protection of a special permit must bring himself within the terms of the permit, which Austin had failed to do. Commonwealth v. Curley, 189 Pa. Superior Ct. 506, 509, 151 A.2d 656, 658 (1959),
We also cannot agree with Austin’s claim that the lower court was without original jurisdiction to decide this case on the basis that an initial administrative review by PennDOT was required. 67 Pa. Code §1515 *439clearly stated that any regulation’s violation would invalidate the permit and constitute grounds for prosecution. Jurisdiction over Austin was initiated under Pa. R. Crim. P. 51(A)(1).14 Original jurisdiction of this matter lies with the District Justice under 42 Pa. C. S. §1515(a)(l).15 An appeal to the common pleas court by trial de novo then was conducted pursuant to 42 Pa. C. S. §93216 and Pa. R. Crim. P. 67(a).17 Here, a court of competent jurisdiction exercised .its power to entertain prosecution under the Yehiele Code.
Affirmed.
Order
The Westmoreland County Common Pleas Court order No. 1270 C Í980, dated December 1, 1980, is affirmed.
Judge Pauladino did not participate in the decision in this case.

 75 Pa. c. s. §101.


 75 Pa. C. S. §102 défines “combination” as “[t]wo or more vehicles physically interconnected in tandem.”


 875 pa. C. S. §4941 (a) prohibits any combination weighing id excess of 73,280 pounds from operating on a highway.


 75 Pa. C. S. §4961 (a) (1) empowers PennDOT to authorize, by special permit, the operation of a combination which exceeds the statutory maximum weight.


 Since the incident occurred on March 19, 1980, the regulations then in effect control. 67 Pa. Code §51.10 established the general conditions under which special permits were issued. Condition '(13) required pilot cars to lead and follow the permitted‘vehicle; condition (15) required the display of “oversize load” signs; and condition (16) required red warning flags. The current regulations are fouhd in 67 J?a. Code §179.10.


 The automatic invalidation provision is now found in 67 Pa.. Code §179.10(8).


 75 Pa. C. S. §4901 (a) prohibits the operation upon a highway of a vehicle that is not equipped as required by the Code or the regulations promulgated thereunder.


 See footnote 3.


 75 Pa. C. S. §4907 imposes a fine of not less than $50.00 nor more than $100.00 for violating any provision of Vehicle Code Chapter 49 (entitled “Size, Weight and Load”).


 75 Pa. C. S. §4945(a) imposed upon a person operating an overweight vehicle a $75.00 base fine plus $75.00 for each 500 pounds, or part thereof, in. excess of 3,000 pounds, over the maximum gross weight allowed. This section further provided that, if the combination’s gross weight exceeded 73,280 pounds, the fine was double the amount of other weight violations.


 75 Pa. C. S. §4961 (a) (2).


 75 Pa. C. S. §4962(a). (Emphasis supplied.)


 75 Pa. C. S. §4962(a) provides that PennDOT, when issuing a special permit, may require such “security as [it deems] necessary to compensate any damage to any highway or structure or appurtenance.'’


 This rule provides that,' when' ¿ summary offense under the Vehicle Code is charged, -criminal procéedings are instituted by a citation’s issuance by a-police officer.


 This section provides that the district justice shall-.have jurisdiction of all summary offenses. . ’


 The common pleas court has exclusive jurisdiction of appeals from final orders of the minor judiciary located within the judicial district. "


 A defendant, convicted in any summary proceeding, may ap^ peal to the common pleas court of the'-judicial district, in which the conviction occurred. ' '